DETAILED ACTION
The instant application having Application No. 16/510,066 filed on July 12, 2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 1, 2019 (China 201910585143.6).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on July 12, 2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nishino et al. USPGPub 20160012950 A1 (hereafter Nishino).
Regarding claim 20, Nishino teaches (Figs. 7, 8 and 9) “An optical element driving mechanism (paragraph 2: “a camera lens driving device”), comprising:
a fixed part(substrate 101);
a movable part (frame 201, lens holder 202 and camera lens 203), holding an optical element (camera lens 203) with an optical axis (the optical axis of camera lens 203, the Z direction in Fig. 8) and moving relative to the fixed part (see Fig. 8B, e.g. paragraph 76: “capable of reciprocating along the X direction”);
a driving assembly (coils 12A, 13A, 14A and permanent magnet 100), driving the movable part to move relative to the fixed part (see Fig. 8B and e.g. paragraph 78), comprising:
a magnetic element (permanent magnet 100);
a driving coil assembly (coils 12A, 13A, 14A and paragraph 113: “An interlayer connection conductor indicated by a broken line in the figure”), comprising:
a connection wire (paragraph 113: “An interlayer connection conductor indicated by a broken line in the figure”);

a plurality of second driving coils (14A), wherein the first driving coils are located between the magnetic element and the second driving coils (see Fig. 9);
wherein when viewed along a direction that is perpendicular to the optical axis, the second driving coils partially overlap the connection wire (see Fig. 9).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. USPGPub 2016/0012950 A1 (hereafter Nishino) in view of Hu et al. USPGPub 2015/0022891 A1 (hereafter Hu).
Regarding claim 1, Nishino teaches (Figs. 7, 8, and 9) “An optical element driving mechanism (paragraph 2: “a camera lens driving device”), comprising:
a movable part (frame 201, lens holder 202 and camera lens 203), holding an optical element (camera lens 203) with an optical axis (the optical axis of camera lens 203, the Z direction in Fig. 8);

a base member (substrate 101); …
a driving coil assembly (12A, 13A and 14A), … and located in the base member (see Fig. 9), comprising:
a connection wire (paragraph 113: “An interlayer connection conductor indicated by a broken line in the figure”);
a plurality of first driving coils (12A and 13A), connected to each other via the connection wire (see Fig. 9); and
a plurality of second driving coils (14A), located between the first driving coils and the [base] member (see Figs. 1 and 9 base material layers 15 and 16, where 14A is between 12A/13A and base material layers 15 and 16);
wherein when viewed along a direction that is perpendicular to the optical axis, the second driving coils partially overlap the connection wire (see Fig. 9).”
However, Nishino fails to explicitly teach “a circuit member, located in the base member; …
a driving coil assembly, electrically connected to the circuit member … comprising:
a plurality of second driving coils, located between the first driving coils and the circuit member”

Hu teaches “An optical element driving mechanism (paragraph 2 “lens driving device”), comprising:

a fixed part (outer cover 1, lower cover 11, circuit board 10, coil plate 9, Hall element 12, see paragraph 31), wherein the movable part moves relative to the fixed part (paragraph 28: “to move in a direction perpendicular to the optical axis with respect to the vibration correction coil set or the coil plate 9, thereby achieving the optical anti-vibration function.”) and the fixed part comprises a bottom unit which is integrally formed (see parts thereof listed below), and the bottom unit comprises;
a base member (lower cover 11);
a circuit member (flexible circuit board 10), located in the base member;
a driving coil assembly (92, 93 and 94), electrically connected to the circuit member (paragraph 27: “The lens driving device of the present invention is electrically connected to other external devices via the flexible circuit board 10 so that it can be controlled and communicate signals externally.”) and located in the base member (base member of 11, 10 and 9), comprising: …
a plurality of first driving coils (92), … and
a plurality of second driving coils (94) …”
Hu further teaches paragraph 27: “The lens driving device of the present invention is electrically connected to other external devices via the flexible circuit board 10 so that it can be controlled and communicate signals externally.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit board into the base member of Nishino as taught by Hu for the purpose of controlling and communicating signals externally as taught by Hu paragraph 27.
Note that the limitation “a plurality of second driving coils, located between the first driving coils and the circuit member;” is considered to be met in combination, since the second driving coils in Nishino are below the first driving coils, and the circuit member in Hu is below all of the driving coils. 
	Regarding claim 8, the Nishino-Hu combination teaches the “optical element driving mechanism as claimed in claim 1,” and Nishino further teaches “further comprising an elastic element (wire 205), wherein the movable part is elastically connected to the fixed part via the elastic element (see Fig. 8),”
However, Nishino fails to teach “the bottom unit comprises an elastic element connection portion, and the elastic element passes through and is electrically connected to the elastic element connection portion.”
	Hu teaches “further comprising an elastic element (suspension ring wire 8), wherein the movable part is elastically connected to the fixed part via the elastic element (see paragraph 26), the bottom unit comprises an elastic element connection portion (holes through which 8 extends see Fig. 3), and the elastic element passes through (see extent of 8 beneath 9 in Fig. 3) and is electrically connected to the elastic element connection portion (paragraph 26: “The suspension wires 8 can not only be used to secure and stabilize the lens driving device but also be optionally made of a metal material (conductive) so that a current can be supplied to the focusing coil 3 from the flexible circuit board 10 through the suspension wires.”).”
	Hu teaches that such wires can provide a current to focusing coils to allow auto-focusing function (see paragraph 26).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wires of Nishino from a metal material, as taught by Hu in the device of Nishino for the purpose of providing current to focusing coils. 

Allowable Subject Matter
Claims 2-7 and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the number of turns of each one of the first driving coils is different than the number of turns of each one of the second driving coils.”
Regarding claim 3, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a width of the connection wire is greater than a width of each one of the first driving coils.”
Regarding claim 4, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein in a direction that is parallel to the optical axis, a size of the driving coil assembly is greater 3 than a size of the circuit member.
Regarding claim 5, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the base member further comprises a first base and a second base, the first base is formed on the second base, a hardness of the first base is different than a hardness of the second base, and the driving coil assembly is located at the first base, and the circuit member is located at the second base.”
	Claims 6 and 7 depend from claim 5, and are allowable for at least the reason stated supra. 
Regarding claim 9, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the elastic 
Regarding claim 10, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the fixed part further comprises a case, a plurality of straight line portions and a plurality of curved line portions are formed between the case and the bottom unit, and the straight line portions are connected via the curved line portions, wherein a width of each one of the curved line portions is greater than a width of one of the straight line portions.
Regarding claim 11, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the fixed part further comprises a case, the bottom unit further comprises a support surface, the bottom unit is connected to the case via the support surface, and the support surface comprises a metal layer.”
Claim 12 depends from claim 11 and is allowable for at least the reason stated supra. 
Regarding claim 13, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the circuit member comprises an external electrical connection surface which is perpendicular to the optical axis, and the external electrical connection surface is exposed from the bottom unit.
Regarding claim 14, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a strengthening member located at the base member and integrally formed with the base member, wherein when viewed along a direction that is perpendicular to the optical axis, the strengthening member partially overlaps the driving coil assembly.”
	Claims 15-19 depend from claim 14 and are allowable for at least the reasons stated supra. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uenaka PGPub 2005/0168584 A1 “Anti-shake Apparatus” Fig. 6
Kim et al. KR 20140132468 A “Camera Module” Fig. 11
Machine English translation of KR 20140132468 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872